Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the prior art discloses a communication system comprising inter alia: a circuit board and cable assembly as being recited in the independent claims of instant application. The closet prior art is to Meier et al. which discloses a similar communication system comprising a circuit board and cable assembly. However, Meier et al. lacks to disclose a cable module and a housing holding the cable module, the cable module including cables, a ground shield electrically connected to the cables, and signal contacts electrically connected to the cables, each cable including a cable conductor, an insulator holding the cable conductor and a cable shield surrounding the insulator, the ground shield being electrically connected to the cable shield of each cable, the ground shield including ground beams extending to ground mating interfaces, the ground mating interfaces configured to be coupled to corresponding circuit board ground contacts on the circuit board, each signal contact having a terminating pad terminated to the corresponding cable conductor, each signal contact having a signal beam extending to a signal mating interface, the signal mating interfaces of the signal contacts configured to be coupled to corresponding circuit board signal contacts on the circuit board, the housing having a mounting end mounted to the circuit board, the housing including contact channels receiving the ground beams and the signal beams with the ground mating interfaces exposed at the mounting end of the housing for interfacing with the circuit board and with the signal mating interfaces exposed at the mounting end of the housing for interfacing with the circuit board.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/KHIEM M NGUYEN/                                                                                   Primary Examiner, Art Unit 2831